                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


AMARILYS MONTALVO-FIGUEROA,

        Plaintiff,

                    v.                      Civil No. 19-1021 (FAB)

DNA AUTO CORP. D/B/A KIA DE RIO
GRANDE AND/OR ADRIEL AUTO KIA
AND/OR ADRIEL NISSAN;
JUAN DEL VALLE-MARTÍNEZ;
JOHN AND JANE ROE;
INSURANCE CO. ABC,

        Defendants.



                             OPINION AND ORDER

BESOSA, District Judge.

       Plaintiff Amarilys Montalvo-Figueroa (“Montalvo”) initiated

this    employment       discrimination   lawsuit.     (Docket     No. 1.)

Defendants DNA Auto Corp. (“DNA Auto”) and Juan Del Valle-Martínez

(“Del    Valle”)     (collectively,   “defendants”)   moved   to   dismiss

Montalvo’s claims pursuant to Federal Rule of Civil Procedure

12(b)(1), (6).       (Docket No. 19.)     Defendants’ motion to dismiss,

id., is DENIED for the reasons set forth in the body of this

opinion.

I.     Background

       The Court draws the following facts from the complaint.

(Docket No. 1 at pp. 2–11.)           The Court “take[s] as true the
Civil No. 19-1021 (FAB)                                                      2

allegations of the complaint, as well as any inferences [the Court]

can draw from it in the plaintiff’s favor.”           Zenón v. Guzmán, 924

F.3d 611, 615 (1st Cir. 2019). 1

      The Court also draws facts from the materials appended to

defendants’ motion and Montalvo’s response. 2               (Docket No. 25,

Exs. 2–5; Docket No. 19, Exs. 1–2.)          These appended materials are

“documents the authenticity of which are not disputed by the

parties; . . . official public records; . . . documents central to

plaintiffs’ claim; or . . . documents sufficiently referred to in

the complaint.”     Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993);

see Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19, 25 (1st

Cir. 2018); Brennan v. Zafgen, Inc., 853 F.3d 606, 609–10 (1st

Cir. 2017).      No party disputes the authenticity of any of the

appended materials.        There is ample precedential support for

considering Montalvo’s administrative charge of discrimination,

(Docket   No. 19,    Ex. 1,)   and   the   Equal   Employment    Opportunity

Commission (“EEOC”)’s responsive authorization to sue, (Docket

No. 19, Ex. 2,) as linked to her complaint, see, e.g., Jorge v.

Rumsfeld, 404 F.3d 556, 559 (1st Cir. 2005); Barber v. Verizon New


1As discussed below, the Court considers defendants’ motion pursuant to Federal
Rule of Civil Procedure 12(b)(6).

2 Montalvo attached a document written in Spanish unaccompanied by any English
translation. (Docket No. 25, Ex. 1.) The Court does not consider the Spanish-
language document at all. 48 U.S.C. § 864; Local Rule 5(g); Puerto Ricans for
P.R. Party v. Dalmau, 544 F.3d 58, 67 (1st Cir. 2008).
Civil No. 19-1021 (FAB)                                                 3

Eng., Inc., Civ. No. 05-390, 2005 WL 3479834, at *1 n.1 (D.R.I.

Dec. 20, 2005); Maldonado-Cordero v. AT&T, 73 F. Supp. 2d 177, 185

(D.P.R. 1999) (Pieras, J.), overruled on other grounds by Rosario

Toledo v. Distribuidora Kikuet, Inc., 151 D.P.R. 634 (2000), as

recognized in Bonilla-Pérez v. Citibank NA, Inc., 892 F. Supp. 2d

361, 366 (D.P.R. 2012) (Casellas, J.).    Courts have also confirmed

the propriety of considering, in the context of a motion to

dismiss, the correspondence between Montalvo’s attorney and the

EEOC.   (Docket No. 25, Exs. 2–5); see, e.g., Jorge, 404 F.3d at

559 (holding that correspondence between an aggrieved person’s

attorney and EEOC may be considered in the context of a motion to

dismiss).     In any case, no party disputes that the Court may

properly consider the appended materials.         Fire & Police Pension

Ass’n of Colo. v. Abiomed, Inc., 778 F.3d 228, 232 n.2 (1st Cir.

2015) (explaining, on review of a motion to dismiss, that the court

would   consider   correspondence   between   a    federal   agency   and

regulated entity and that “[n]either party disputes that the court

may properly consider these materials”).

     Montalvo was a sales manager at a car dealership owned or

operated by DNA Auto or one of its affiliates.         See Docket No. 1

at p. 3.    She was the only female sales manager at the dealership.

Id. at p. 10.
Civil No. 19-1021 (FAB)                                                          4

      Del Valle is a DNA Auto employee.       Id. at p. 3.          Del Valle is

male.    Id.   He is not a supervisor.      See id.

      On February 24, 2018, Montalvo was speaking with coworkers in

the lunchroom at work.     Id. at p. 3.     Del Valle, with whom she was

not speaking, slapped Montalvo on her butt.          Id. at p. 4.      Montalvo

had not consented to the slapping.          Id.     The slap was forceful.

Id. at pp. 3–4.

      Montalvo    exclaimed,     “listen,     you     are     being        totally

disrespectful!     What lack of respect is that?”           Id. at p. 4.      Del

Valle did not respond.     Id.   He proceeded to leave the lunchroom,

telling Montalvo to “move because she was standing in his way.”

Id.   Before leaving, Del Valle stared menacingly at Montalvo.                 Id.

Montalvo took note of Del Valle’s attitude.                   Id.      She felt

embarrassed and humiliated in front of her coworkers.                Id.

      Montalvo reported the incident to her general manager and to

human resources.     Id. at pp. 4–5.   She later received a call from

her general manager in which he referred to Montalvo as “my little

one.”    Id. at p. 5.   Additionally, the general manager stated that

Del Valle “is innocent” and remarked that “look, even I would’ve.”

Id.     Montalvo felt even more upset and humiliated, and ended the

phone call without responding.      Id.

      The phone call left Montalvo feeling angry, offended, and

embarrassed.     Id. at p. 6.      Over the next days, Montalvo was
Civil No. 19-1021 (FAB)                                                               5

sleepless, nervous, frustrated, fearful, and without appetite.

Id.

       A few days later, Del Valle parked his vehicle directly in

front of Montalvo’s office.             Id.       He again stared menacingly at

her.    Id.   Montalvo was nervous and uncomfortable, and felt that

DNA Auto had not taken precautions to keep Del Valle away from

her.    Id.

       On March 1, Montalvo met with representatives of the human

resources office.          Id. at p. 7.           The representatives informed

Montalvo they were investigating the incident.                    See id. at pp. 7,

10.    They also asked Montalvo how she would solve this matter and

suggested prohibiting Del Valle from coming near Montalvo’s work

area.    Id. at p. 7.           Montalvo said DNA Auto should resolve the

issue    according        to     applicable       laws,     rules,     and    company

regulations.        Id.

       After interviewing Montalvo, a human resources representative

noticed she was affected emotionally and encouraged Montalvo to

take some of her vacation days.               Id. at p. 7.        Although Montalvo

demurred,     one    of   the    representatives         told   Montalvo     that   her

vacation leave would commence that day and last until March 10.

Id. at    p. 8.       When      she   went   to    her   office   to   retrieve     her

belongings, she was told she could not be there.                     Id.
Civil No. 19-1021 (FAB)                                                            6

      Montalvo     took    the   forced   vacation.     See    id.        While   on

vacation, Montalvo’s vacation days were depleted.               Id.       Del Valle

was permitted to continue working.           Id.

      Over   the    ensuing       days,   Montalvo    visited       two    medical

professionals.      Id. at p. 9.      On March 6, she saw a psychologist.

The psychologist suggested she visit the EEOC.                 Id. On March 8,

she saw a doctor.         Id.    The doctor gave her a medical excuse for

sick leave until March 12.          Id.

      On March 9, Montalvo filed a charge of discrimination with

the EEOC.    (Docket No. 19, Ex. 1 at p. 1.)          The filing states that

discrimination occurred between February 24 to March 9.                    Id.    It

notes the discrimination was based on sex.                    Id.     The filing

describes the particulars of the charge as follows:

      On February 24, 2018 I was harassed by Juan (Gruero). I
      notified Human Resources. I was sent home while [DNA
      Auto] performs the investigation.

      The same day my supervisor calls me (Omar) and tells me
      that “he is innocent, I would have done the same thing”

      I understand that I was sexually harassed and that Human
      Resources has not taken the appropriate actions.

      See Title VII, 1964

Id.

      When Montalvo returned to work on March 13, a human resources

representative met her in her office.              (Docket No. 1 at p. 9.)

The representative asked Montalvo, “My, do you still work here?                    I
Civil No. 19-1021 (FAB)                                                         7

thought that [DNA Auto] had given you a few thousand dollars so

you would not to return to work.”          Id.

       That    afternoon,   Montalvo     met    with   a   psychologist.      Id.

Montalvo then took medical leave until March 18.                 Id.

       Montalvo returned to work on March 19.              Id.    She discovered

that   all     her    managerial   and   administrative      duties    had   been

stripped.       Id.   She had no duties or tasks to perform.           Id.    Her

supervisor, or someone else assigned by him, assumed all her

duties.       Id.

       Over the next few days, Del Valle twice came near Montalvo’s

work area in an intimidating manner.                 Id. at p. 10.     She felt

violated, nervous, and frustrated.             Id.

       At some point thereafter, Montalvo’s tenure as a DNA Auto

employee ended.        See id. at p. 9.

       On July 31, the EEOC mailed a document entitled “Notice of

Right to Sue.”         (Docket No. 19, Ex. 2 at p. 1.)             The document

states that “[l]ess than 180 days have passed since the filing of

this charge, but I have determined that it is unlikely that the

EEOC will be able to complete its administrative processing within

180 days from the filing of this charge” and “[t]he EEOC is

terminating its processing of this charge.”                 Id.    The document

also notes that it was issued on Montalvo’s request and informs

that a “lawsuit under Title VII . . . must be filed in a federal
Civil No. 19-1021 (FAB)                                              8

or state court within 90 days of . . . receipt of this notice; or

your right to sue based on this charge will be lost.” Id. (emphasis

omitted).

     The EEOC sent the July 31 letter to an incorrect address.

See Docket No. 25, Ex. 3 at p. 5.    It appears there were two errors

leading to this situation—Montalvo provided the EEOC with her

physical address rather than her mailing address, and the EEOC

made a typographical error in addressing the letter to Montalvo’s

physical address.     See id. at p. 1.   Postal authorities marked the

letter “insufficient address” and it was “return[ed] to sender” on

August 7.    Id. at pp. 1, 5.

     On August 24, an attorney representing Montalvo emailed an

EEOC official.      (Docket No. 25, Ex. 4 at pp. 5–6.)    The attorney

noted that Montalvo had requested a right-to-sue letter on June 7th

and had not yet received a response.       Id. at p. 6.   He requested

an update and, to the extent necessary, renewed Montalvo’s June 7

request.    Id.

     The next message in the record, dated August 27, suggests the

EEOC emailed a copy of the July 31 letter to the attorney, or at

least that the attorney had notice of the letter on that date.

Id. at p. 4.      This is because the attorney stated that the letter

appears mailed on July 31, 2018, that Montalvo never received the

letter, and that the letter is addressed to a physical rather than
Civil No. 19-1021 (FAB)                                             9

a mailing address.    Id.   The attorney also asked how to go about

changing the mailing date because almost a month had passed since

the July 31 letter was mailed.    Id.

      The attorney and EEOC officials continued to communicate.

See id. at pp. 1–4.    On September 6, the director of the EEOC’s

San Juan office wrote to the attorney.    Id. at p. 1.   The director

acknowledged that the July 31 letter was returned to the San Juan

office because of an incorrect address and asserted that “[i]t was

the responsibility of the Charging Party to keep informed the

Commission and the investigator with the correct information to

include address, telephone number etc.”    Id.    The director further

instructed,

      To comply with the regulation, please send a letter to
      the San Juan Office indicating that you represent the
      Charging Party and that you have not received the [notice
      of the right to sue]. Also provide the new address you
      want the document [to] be mailed to. You will receive
      the [notice of the right to sue] with the original
      envelop[e]. As indicated above your 90 days will start
      on the date of receipt.

Id.

      The director of the EEOC’s San Juan office sent a letter to

Montalvo’s attorney dated October 9.      (Docket No. 25, Ex. 5 at

p. 1.)   The letter states that it regards Montalvo’s request for

notice of the right to sue and is attached to the original envelope

postmarked by postal authorities.       Id.      In their briefing on
Civil No. 19-1021 (FAB)                                               10

defendants’ motion to dismiss, the parties agree that attached to

the document was the notice of the right to sue.      See Docket No. 28

at p. 3; Docket No. 25 at p. 5.       The record does not reveal whether

the document and notice were sent by regular mail, email, or some

other means.     Neither does the record reveal when Montalvo or her

attorney received the document and its attachment.

     On January 8, 2019, Montalvo filed her complaint.          (Docket

No. 1.)    She alleges violations of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., on the grounds that (i) DNA

Auto failed to protect her from unwanted harassment that altered

the conditions of her employment and created an abusive working

environment, (ii) Del Valle acted in a physically threatening and

humiliating manner that unreasonably interfered with her work

performance, and (iii) DNA Auto retaliated against her when she

reported back to work after her forced vacation leave and her

approved sick leaves, see Docket No. 1 at pp. 11–12.            Montalvo

also alleges that DNA Auto violated the Equal Pay Act, 29 U.S.C.

§ 206(d), by failing to pay her at a rate equal to the rate paid

to male sales managers, see Docket No. 1 at p. 12.              Finally,

Montalvo alleges violation of various laws of the Commonwealth of

Puerto    Rico   because   unlawful    conduct   caused   discriminatory

treatment in her employment.     Id. at pp. 12–13.
Civil No. 19-1021 (FAB)                                                   11

II.    Parties’ Positions

       A.   Defendants

            Defendants ask this Court to dismiss the complaint.           See

Docket No. 19 at pp. 1.          They assert three independent bases for

dismissal.

            First, defendants argue that Montalvo waited too long to

file her complaint.        According to defendants’ motion, 42 U.S.C.

§ 2000e-5(f)(1) requires Montalvo to file her complaint within

ninety days of July 31, 2018, the date on which EEOC first mailed

the notice of Montalvo’s right to sue.        Id. at pp. 4–6.    Defendants

also note that the July 31 notice was issued on Montalvo’s request,

so Montalvo had constructive notice.         Id. at p. 5.

            In a reply brief, defendants supplement their motion

with two alternative arguments.        If Montalvo or her attorney first

gained notice of her right to sue on August 27, defendants argue

that her complaint is still late because it was filed more than

ninety days after August 27.        (Docket No. 28 at pp. 3–6.)     Even if

the ninety-day period began on October 9, defendants continue, the

complaint was one day tardy because it would need to have been

filed by January 7, 2019.         Id. at p. 7.

            Second, defendants argue that Montalvo failed to exhaust

administrative remedies with the EEOC concerning her allegations

of    stripping   duties   and    intimidation.   See   Docket   No. 28   at
Civil No. 19-1021 (FAB)                                          12

pp. 7-9; Docket No. 19 at p. 6. According to defendants, the Court

may only consider claims that are reasonably related to Montalvo’s

administrative charge.    See Docket No. 19 at p. 7.     Montalvo’s

complaint should be dismissed, defendants continue, because her

allegations of duty stripping and intimidation were not stated in

her administrative charge.   See Docket No. 28 at pp. 7–9; Docket

No. 19 at pp. 7–8.    Defendants assert this is in keeping with

Maldonado-Cordero, 73 F. Supp. 2d 177, a decision by a court in

this district, which defendants contend dismissed a complaint

because it included factual allegations that were not alleged in

the administrative charge.    Docket No. 19 at p. 6.     Defendants

also posit that Montalvo’s “naked” administrative charge of a

hostile environment without details notifying the employer that it

was being charged with sexual harassment, does not clear the hurdle

for exhaustion found in Maldonado-Cordero.    See Docket No. 28 at

p. 9; Docket No. 19 at pp. 8–9.

          Third, defendants argue that Montalvo’s complaint does

not state a claim for hostile work environment sexual harassment.

See Docket No. 19 at p. 9; Docket No. 28 at p. 10.     According to

defendants, Montalvo’s complaint fails to set forth sufficient

allegations to satisfy the requirement that a workplace be so

severe or pervasive as to alter the conditions of Montalvo’s

employment.   See Docket No. 19 at p. 12; Docket No. 28 at p. 10.
Civil No. 19-1021 (FAB)                                                    13

An isolated sexual advance without more, defendants continue,

cannot meet that requirement.          See Docket No. 19 at pp. 13–14;

Docket No. 28 at p. 10.      Defendants aver that Montalvo must prove

her claim by indicating a series of events over time that creates

a hostile work environment.         See Docket No. 19 at p. 12; Docket

No. 28 at p. 10.      Defendants contend that Montalvo only alleges

one isolated incident—butt slapping by Del Valle—along with her

own   mental   thought    processes   and   dialogue    with    persons   not

identified as harassers.      See Docket No. 19 at pp. 12–14; Docket

No. 28 at p. 11.

      B.   Montalvo

           Montalvo argues that her complaint is not time-barred.

(Docket No. 25 at pp. 4–5.)         Montalvo states that when it became

evident that the July 31 letter was mailed to the wrong address,

an EEOC official directed her attorney to contact another EEOC

official to request a correct issuance of the notice of her right

to sue.    Id. at p. 5.    That correct notice was issued on October

9, she continues, giving her until January 8, 2019 to file a

complaint.     Id.

           Montalvo       further     argues     that     she     exhausted

administrative remedies.      Id. at p. 6.     She avers that she told an

EEOC investigator about the stripping of duties and intimidation,
Civil No. 19-1021 (FAB)                                                         14

and cannot explain why these facts were not recorded in the charge

of discrimination.       Id.

             Finally,     Montalvo      states    that    she     satisfies    the

requirements      for   making    out    a    prima   facie     case   of   hostile

environment harassment.          Id. at pp. 6–7.

III. Scope of Defendants’ Motion to Dismiss

       Defendants’ motion to dismiss asserts no bases for dismissal

of Montalvo’s claims pursuant to the Equal Pay Act and Puerto Rico

law.    For instance, defendants focus on a ninety-day timeliness

requirement, (Docket No. 19 at pp. 4–6,) not the Equal Pay Act’s

requirement to commence actions within two or three years after a

cause   of   action     has   accrued,   29    U.S.C.    § 255(a).      Moreover,

defendants focus on whether Montalvo exhausted her administrative

remedies, (Docket No. 19 at pp. 6–9,) but the Equal Pay Act does

not require exhaustion of administrative remedies, Miranda v.

B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1527 (11th Cir.

1992); Ososky v. Wick, 704 F.2d 1264, 1265 (D.C. Cir. 1983);

Mullenix     v.    Forsyth      Dental       Infirmary    for     Children,    965

F. Supp. 120, 143 n.42 (D. Mass. 1996). Indeed, defendants’ motion

nowhere discusses in any detail Montalvo’s claims pursuant to the

Equal Pay Act or Puerto Rican law.

       Consequently, the Court does not consider whether to dismiss

Montalvo’s claims pursuant to the Equal Pay Act or Puerto Rican
Civil No. 19-1021 (FAB)                                                              15

law. 3    Rodríguez v. Mun. of San Juan, 659 F.3d 168, 175 (1st Cir.

2011); United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

As such, to the extent defendants move to dismiss the complaint in

full, see Docket No. 19 at pp. 1, 4, 6, that request is DENIED.

The Court will proceed to examine whether to dismiss Montalvo’s

Title VII claim.

IV.      Brief Introduction to Relevant Title VII Requirements

         Title    VII   strikes     at    discrimination      in   the   workplace.

Pursuant to Title VII, an employer cannot “discriminate against

any      individual       with    respect      to    his   compensation,         terms,

conditions,        or     privileges      of    employment,    because      of    such

individual’s race, color, religion, sex, or national origin.”                       42

U.S.C.      § 2000e-2(a)(1).             An    employer    also    cannot    “limit,

segregate, or classify his employees . . . in any way which would

deprive      or    tend     to    deprive      any   individual     of   employment

opportunities or otherwise adversely affect his status as an

employee, because of such individual’s race, color, religion, sex,



3 The Court is satisfied that Montalvo’s claims pursuant to Title VII and the
Equal Pay Act arise under federal law. 28 U.S.C. § 1331; see Mims v. Arrow
Fin. Servs., LLC, 565 U.S. 368, 377 (2012); Franchise Tax Bd. v. Constr. Laborers
Vacation Tr. for S. Cal., 463 U.S. 1, 27–28 (1983); see also 42 U.S.C. § 2000e-
5(f)(3) (“Each United States district court . . . shall have jurisdiction of
actions brought under this subchapter.”).     The Court is also satisfied that
Montalvo’s claims pursuant to the laws of the Commonwealth of Puerto Rico are
“so related” to her claims pursuant to Title VII and the Equal Pay Act “that
they form part of the same case or controversy under Article III of the United
States Constitution.” 28 U.S.C. § 1367(a); see United Mine Workers of Am. v.
Gibbs, 383 U.S. 715, 725 (1966).
Civil No. 19-1021 (FAB)                                                            16

or national origin.”         Id. § 2000e-2(a)(2).           Additionally, it is

unlawful     for     an     employer      “to     discriminate     against        any

individual . . . because he has opposed any practice made an

unlawful employment practice by this subchapter, or because he has

made    a   charge . . .      or    participated     in     any   manner    in     an

investigation, proceeding, or hearing under this subchapter.”                     Id.

§ 2000e-3(a).

       The legislative purpose for Title VII is remedial.                “Congress

enacted     Title    VII . . .      to    assure    equality      of   employment

opportunities by eliminating those practices and devices that

discriminate    on    the   basis    of   race,    color,    religion,     sex,    or

national origin.”         Alexander v. Gardner-Denver Co., 415 U.S. 36,

44 (1974).     “Title VII is a vehicle through which an individual

may seek recovery for employment discrimination on the grounds of

race, color, religion, gender, or national origin.”                Franceschi v.

U.S. Dep’t of Veterans Affairs, 514 F.3d 81, 85 (1st Cir. 2008).

       There are a host of causes of action furnished by Title VII.

One is for requiring an employee to work in an abusive or hostile

environment.        Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993); Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64–65

(1986).     Another is for retaliation.            See Univ of Tex. S.W. Med.

Ctr. v. Nassar, 570 U.S. 338, 342–43 (2011).
Civil No. 19-1021 (FAB)                                                      17

      “Judicial recourse under Title VII . . . is not a remedy of

first resort.”     Morales-Vallellanes v. Potter, 339 F.3d 9, 18 (1st

Cir. 2003).     “Before filing a Title VII claim, an employee must

first exhaust administrative remedies, a process that begins with

the filing of an administrative charge before the EEOC.” 4             Abraham

v. Woods Hole Oceanographic Inst., 553 F.3d 114, 119 (1st Cir.

2009).

      After filing an administrative charge with the EEOC, “the

employee may sue in federal court only if the EEOC dismisses the

administrative charge or if it does not bring a civil suit or enter

into a conciliation agreement within 180 days of the filing of the

administrative charge.”       Id.; see 42 U.S.C. § 2000e-5(f)(1).           The

employee must also wait for the EEOC to give notice of the

employee’s right to sue, which generally occurs in what has been

termed a right-to-sue letter.         See Abraham, 553 F.3d at 119.

      A person must bring suit “within ninety days after the giving

of such notice” by the EEOC in the right-to-sue letter.              42 U.S.C.

§ 2000e-5(f)(1); see Abraham, 553 F.3d at 119.               This ninety-day


4 Federal employees are subject to substantively similar requirements as the

requirements applicable to private sector employees. Mathirampuzha v. Potter,
548 F.3d 70, 75 (2d Cir. 2008); see Jorge, 404 F.3d at 564 (discussing
requirements applicable to federal employees). Claims pursuant to the Americans
with Disabilities Act also require compliance with the administrative procedures
specified in Title VII. Thornton v. United Parcel Serv., Inc., 587 F.3d 27, 31
(1st Cir. 2009). And judicial precedents interpreting the Age Discrimination
in Employment Act are instructive to Title VII cases. Vera v. McHugh, 622 F.3d
17, 30 n.16 (1st Cir. 2010). In this opinion, the Court analyzes cases from
these contexts in addition to private sector Title VII cases.
Civil No. 19-1021 (FAB)                                                      18

requirement is discussed in this opinion as Title VII’s timeliness

requirement. 5          “In   the   absence    of   a   recognized    equitable

consideration, the court cannot extend the limitations period by

even one day.”       Rice v. New Eng. Coll., 676 F.2d 9, 11 (1st Cir.

1982) (affirming dismissal of claim filed ninety-one days after

receipt of a right-to-sue letter).

        Administrative exhaustion also requires satisfaction of a

“presentment” requirement.           “A Title VII suit may extend as far

as, but not beyond, the parameters of the underlying administrative

charge.”      Jorge, 404 F.3d at 565.         This “presentment” requirement

is not found in the language of Title VII.              See 42 U.S.C. § 2000e-

5(f)(1); Clockedile v. N.H. Dep’t of Corr., 245 F.3d 1, 4 (1st

Cir. 2001).      Rather, it is a judicially created doctrine based on

the purposes of promoting early conciliation between the parties

and providing prompt notice of the claim to the employer and the

EEOC.     Thornton v. United Parcel Serv., Inc., 587 F.3d 27, 31 (1st

Cir. 2009); Lattimore v. Polaroid Corp., 99 F.3d 456, 464 (1st

Cir. 1996).

        The   failure    to   exhaust   administrative     remedies   generally

“‘bars the courthouse door.’”           Franceschi, 514 F.3d at 85 (quoting

Bonilla v. Muebles J.J. Álvarez, Inc., 194 F.3d 275, 278 (1st Cir.



5   Title VII has other time restrictions which are not at issue here.
Civil No. 19-1021 (FAB)                                                  19

1999)).     “[A]n employee’s failure to follow the administrative

route to its due completion,” however, “does not automatically

doom a Title VII claim.”      Jorge, 404 F.3d at 565.      The exhaustion

requirement is subject to equitable exceptions, but these are

invoked sparingly and interpreted narrowly.         Id.    “In order for

equitable     tolling   to   apply,   the   plaintiff   must    show   that

circumstances beyond his or her control precluded a timely filing.”

Abraham, 553 F.3d at 119.

V.   Legal Standard

     Defendants seek dismissal pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6).       Rule 12(b)(1) addresses lack of

subject matter jurisdiction, while Rule 12(b)(6) addresses failure

to state a claim upon which relief can be granted.             Fed. R. Civ.

P. 12(b)(1), (6). Defendants do not clearly articulate which bases

for dismissal are offered pursuant to Rule 12(b)(1) and which are

pursuant to Rule 12(b)(6), but suggest their timeliness argument

is a basis for dismissal pursuant to Rule 12(b)(1).             See Docket

No. 28 at p. 6 (“[T]his Court has no jurisdiction because the

Plaintiff is time barred.”).          The Court believes that all of

defendants’     arguments    are   properly   considered    pursuant     to

Rule 12(b)(6).

     The presentment requirement is not jurisdictional.            In Fort

Bend County v. Davis, 139 S. Ct. 1843, 1850–52 (2019), the Supreme
Civil No. 19-1021 (FAB)                                                               20

Court recently held that a Title VII plaintiff’s failure to allege

religious      discrimination     in     an   administrative        charge    did     not

constitute      a    jurisdictional      defect     to     consideration      of    the

allegation in federal court.              The presentment requirement is a

mandatory processing rule, not a jurisdictional requirement.                        Id.

at 1851–52.

       The timeliness requirement is also not jurisdictional.                         In

Rice, 676 F.2d at 10, a plaintiff filed a judicial complaint

ninety-one days after receipt of a right-to-sue letter.                      The Rice

court         “conclude[d]        that         section       2000e-5(f)(1)            is

nonjurisdictional” and considered “whether there was any waiver,

estoppel, or equitable ground for tolling the statute.”                      Id.    One

year later, a party argued to the Supreme Court that the ninety-

day timeliness requirement could not be tolled because it is

jurisdictional.       Crown, Cork & Seal Co., Inc. v. Parker, 462 U.S.

345,    349    n.3   (1983).      The    Supreme     Court    held    the    argument

foreclosed by its prior decisions in Zipes v. Trans World Airlines,

Inc., 455 U.S. 385, 398 (1982), and Mohasco Corp. v. Silver, 447

U.S. 807, 811 n.9 (1980).           Crown, Cork & Seal, 462 U.S. at 349

n.3.      The    Zipes    Court    held       the   time    limit    for     filing    a

discrimination charge with the EEOC—a different time limit than

the one at issue in this case—is not a jurisdictional prerequisite

to bringing a Title VII suit.             455 U.S. at 393.          In keeping with
Civil No. 19-1021 (FAB)                                                      21

these decisions, contrary to defendants’ argument, see Docket

No. 28 at p. 6, the Court would not lack jurisdiction even if

Montalvo’s claim is time barred.

       The presentment and timeliness requirements are affirmative

defenses.      In its recent decision, the Supreme Court characterized

the    presentment     requirement     as   “a        potentially   dispositive

defense.”      Fort Bend, 139 S. Ct. at 1851–52.          Similarly, the First

Circuit Court of Appeals has said the presentment requirement,

exhaustion, and statute of limitations are affirmative defenses.

See Mercado v. Ritz-Carlton San Juan Hotel, 410 F.3d 41, 45 (1st

Cir. 2005); Conetta v. Nat’l Hair Care Ctrs., Inc., 236 F.3d 67,

76–77 (1st Cir. 2001); see also Álvarez-Maurás v. Banco Popular of

P.R., 919 F.3d 617, 628 (1st Cir. 2019) (stating that a statute of

limitations applicable to a racketeering claim is an affirmative

defense); Salas v. Wis. Dep’t of Corr., 493 F.3d 913, 922 (7th

Cir.   2007)    (“A   plaintiff’s    failure     to    exhaust   administrative

remedies is an affirmative defense, which is the defendant’s burden

to prove.”).

       Might it be proper to consider the timeliness and presentment

requirements pursuant to Federal Rule of Civil Procedure 12(b)(1)

despite their non-jurisdictional character?               After all, the First

Circuit Court of Appeals has stated that the “[f]ailure to exhaust

administrative remedies and ripeness challenges may be appropriate
Civil No. 19-1021 (FAB)                                                      22

in a motion to dismiss for lack of subject matter jurisdiction.”

United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6 (1st

Cir. 2005).    And the court has at times addressed timeliness and

presentment requirements pursuant to Rule 12(b)(1).                  See, e.g.,

Bonilla, 194 F.3d at 277; Chico-Vélez v. Roche Prods., Inc., 139

F.3d 56, 58–59 (1st Cir. 1998).              A leading treatise, moreover,

states that “the scope of Rule 12(b)(1) is flexible, often serving

as     a   procedural     vehicle      for     raising    various      residual

defenses . . . challenging the federal court’s ability to proceed

with the action.”        5B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure: Civil § 1350, at 100–02 (3d ed.

2004).

       The problem with that approach is the First Circuit Court of

Appeals’ recent countervailing indications.           In Martínez-Rivera v.

Puerto Rico, 812 F.3d 69, 73 (1st Cir. 2016), the court doubted

that   Title   VII   statute     of   limitations   and   exhaustion     issues

implicate    subject    matter    jurisdiction,     and   followed    with   the

statement that “[p]erhaps then the judge should have analyzed the

case under Federal Rule of Civil Procedure 12(b)(6) (failure to

state a claim) rather than under Rule 12(b)(1) (lack of subject-

matter jurisdiction).”      In Mercado, 410 F.3d at 46 n.6, the court

noted the defendant “acknowledged” that its motion to dismiss

pertaining to timely filing requirements pursuant to Title VII was
Civil No. 19-1021 (FAB)                                                         23

more properly considered a motion pursuant to Rule 12(b)(6) than

Rule 12(b)(1), and treated it as such.

       Other courts have also held that Rule 12(b)(6) provides an

appropriate basis for arguing a failure to exhaust administrative

remedies before filing a Title VII suit, including district courts

in this circuit.        See, e.g., Innocent v. HarborOne Bank, 319

F. Supp. 3d 571, 572 n.2 (D. Mass. 2018); Maldonado-Cordero, 73

F. Supp. 2d at 185.      Courts of appeal in other circuits have also

done so.      See, e.g., Anjelino v. New York Times Co., 200 F.3d 73,

87 (3d Cir. 2000) (“[T]he District Court should have considered

the exhaustion and timeliness defenses presented in the case under

Rule 12(b)(6), rather than under Rule 12(b)(1).”); see also Martin

K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467

n.4    (5th   Cir.   2004)   (stating,    in    a    breach    of   contract   and

misrepresentation action, that “Rule 12(b)(6) forms a proper basis

for dismissal for failure to exhaust administrative remedies.”).

       Since the timeliness and presentment requirements do not

implicate the Court’s subject matter jurisdiction, and because of

the ambiguity in defendants’ motion, the Court will follow the

lead    of    Martínez-Rivera,   812     F.3d   at    73,     and   evaluate   the

defendants’ timeliness and presentment arguments as affirmative

defenses pursuant to Rule 12(b)(6).                 Thus, all of defendants’

arguments are considered pursuant to Rule 12(b)(6).
Civil No. 19-1021 (FAB)                                          24

      Rule 12(b)(6) permits a defendant to move to dismiss an action

for failure to state a claim upon which relief can be granted.

Fed. R. Civ. P. 12(b)(6).      To survive the motion, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’”      Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).   A claim is facially plausible

if,   after   accepting   as   true   all   non-conclusory   factual

allegations, the court can draw the reasonable inference that the

defendant is liable for the misconduct alleged.    Ocasio-Hernández

v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).   “Plausible, of

course, means something more than merely possible, and gauging a

pleaded situation’s plausibility is a context-specific job that

compels [a court] to draw on [its] judicial experience and common

sense.” Zenón, 924 F.3d at 616 (internal quotation marks omitted).

A court must decide whether the complaint alleges sufficient facts

to “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.     The burden is on the plaintiff plausibly to

allege a viable cause of action.      Hochendoner v. Genzyme Corp.,

823 F.3d 724, 730 (1st Cir. 2016).

      Affirmative defenses may be raised in a motion to dismiss.

Zenón, 924 F.3d at 616; Blackstone Realty LLC v. F.D.I.C., 244

F.3d 193, 197 (1st Cir. 2001).   Dismissal is appropriate if “there
Civil No. 19-1021 (FAB)                                                         25

is no doubt that the plaintiff’s claim is barred by the raised

defense” based on facts that are “clear on the face of the

plaintiff’s pleadings” along with “matters fairly incorporated

within   [the   complaint]       and    matters    susceptible     to   judicial

notice.”      Zenón,   924   F.3d      at   616   (internal    quotation   marks

omitted); see Blackstone Realty, 244 F.3d at 197; see also Ruiz-

Sánchez v. Goodyear Tire & Rubber Co., 717 F.3d 249, 252 (1st Cir.

2013) (quoting Nisselson v. Lernout, 469 F.3d 143, 150 (1st Cir.

2006)) (“Dismissal ‘on the basis of an affirmative defense requires

that (i) the facts establishing the defense are definitively

ascertainable from the complaint and the other allowable sources

of information, and (ii) those facts suffice to establish the

affirmative     defense   with    certitude.’”).         The     burden    is   on

defendants to prove the affirmative defenses.                 See Monteagudo v.

Asociación de Empleados del Estado Libre Asociado de P.R., 554

F.3d 164, 176–77 (1st Cir. 2009); Payan v. Aramark Mgmt. Servs.

Ltd. P’Ship, 495 F.3d 1119, 1122–23 (9th Cir. 2007); Colbert v.

Potter, 471 F.3d 158, 165 (D.C. Cir. 2006); Aguayo v. Napolitano,

Civ. No. 09-2113, 2012 WL 12895219, at *4 (D.P.R. Nov. 20, 2012)

(Domínguez, J.).
Civil No. 19-1021 (FAB)                                                     26

IV.   Discussion

      A.   Timeliness

           1.      General Principles

                   The   ninety-day   period   in   section    2000e-5(f)(1)

begins when the aggrieved person receives, or is given, notice of

the right-to-sue letter.       42 U.S.C. § 2000e-5(f)(1); Abraham, 553

F.3d at 119; Franceschi, 514 F.3d at 85; see also 29 C.F.R.

§ 1601.28(e)(1)      (requiring   right-to-sue       letters   to    indicate

“[a]uthorization to the aggrieved person to bring a civil action

under   title   VII . . .    within   90   days     from   receipt   of   such

authorization”); Scott v. Gino Morena Enters., LLC, 888 F.3d 1101,

1108–10 n.6 (9th Cir. 2018) (holding that the statutory clock is

triggered when notice is given). Courts have also held the ninety-

day clock is triggered when a person’s attorney receives notice,

Reschny v. Elk Grove Plating Co., 414 F.3d 821, 823 (7th Cir.

2005); Ringgold v. Nat’l Maint. Corp., 796 F.2d 769, 770 (5th Cir.

1986); see also Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89,

92–93 (1990) (concluding that a claim of discrimination against

the federal government must be brought within ninety days of

receipt of the right-to-sue letter by claimant or her counsel), so

long as the plaintiff has authorized the attorney to accept notice,

see DeTata v. Rollprint Packaging Prods. Inc., 632 F.3d 962, 970
Civil No. 19-1021 (FAB)                                                       27

(7th Cir. 2011); Thomas v. KATV Channel 7, 692 F.2d 548, 551 (8th

Cir. 1982).

                      Sometimes, the record does not disclose the date

that notice was received by, or given to, the aggrieved party.                In

those cases, “[t]here is a presumption that, in the absence of

evidence to the contrary, a notice provided by a government agency

is deemed to have been placed in the mail on the date shown on the

notice and received within a reasonable time thereafter.” Loubriel

v. Fondo del Seguro del Estado, 694 F.3d 139, 143 (1st Cir. 2012).

Courts often assume that receipt of a right-to-sue letter took

three days from the date the letter was mailed.               Id.; see, e.g.,

Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 148 n.1 (1984)

(per curiam); Hales v. Casey’s Mktg. Co., 886 F.3d 730, 736 (8th

Cir. 2018); McGill v. U.S. Express Truck Co., 290 F. App’x 373,

373 n.1 (1st Cir. 2008); see also Lynn v. JER Corp., 573 F. Supp.

17, 19 (M.D. Tenn. 1983) (“[T]he letter would take at least one

day to be received by plaintiff.”).

            2.        July 31

                      The ninety-day period did not commence on July 31,

2018, or a few days afterwards.            Neither Montalvo nor her attorney

could have received the right-to-sue letter at that time, as shown

by   the   postal      authorities’   indication       that   the   letter   was

“return[ed]      to    sender”   because    of   an   “insufficient   address.”
Civil No. 19-1021 (FAB)                                                                 28

(Docket No. 25, Ex. 3 at pp. 1, 5.)                    Accordingly, there is more

reason than a mere denial by Montalvo to believe that the notice

was not given on or around July 31.                  Cf. Uwakwe v. Pelham Acad.,

286 F. Supp. 3d 213, 220–24 (D. Mass. 2017) (collecting cases on

whether    a    denial        of   receipt    is    sufficient     to    overcome      the

presumption of receipt, and deciding that it is not).                         In short,

there is no reason to think Montalvo or her attorney were “giv[en]

. . . notice” on July 31 or within a few days thereafter.                               42

U.S.C. § 2000e-5(f)(1).

                       Moreover, the EEOC is at least partially to blame

for the failure to give notice on or around July 31 because of its

typographical error in addressing the letter.                    See Docket No. 25,

Ex. 3 at p. 1.               This is another reason not to commence the

statutory clock at or around July 31.                  See DeTata, 632 F.3d at 969

(refusing to find the plaintiff time-barred based on a delay in

receiving the right-to-sue letter caused by the EEOC’s mishandling

of the plaintiff’s file); Stallworth v. Wells Fargo Armored Servs.

Corp., 936 F.2d 522, 525 (11th Cir. 1991) (holding dismissal

improper       where     EEOC      failed    to    send   right-to-sue        letter   to

plaintiff’s attorney as she had requested).

               3.      August 27

                       The    ninety-day      period      also   did    not    begin    on

August 27, 2018.             Granted, it appears that Montalvo’s attorney
Civil No. 19-1021 (FAB)                                                           29

received the July 31 letter on that date by email.                      See Docket

No. 25, Ex. 4 at p. 4.            That would ordinarily constitute receipt

of the notice.         Irwin, 498 U.S. at 92–93; Reschny, 414 F.3d at

823; Ringgold, 796 F.2d at 770.              Even if it is improper at this

stage    of    the   proceeding     to   infer   that     the    attorney   actually

received a copy of the letter, the materials before the Court show

that Montalvo’s attorney received notice of the existence of the

letter and the EEOC’s authorization to sue.                     See Docket No. 25,

Ex. 4 at p. 4.        Oral notice, some circuit courts of appeal have

held, can be sufficient to begin the ninety-day statutory clock.

Ebbert v. DaimlerChrysler Corp., 319 F.3d 103, 116 (3d Cir. 2003);

Ball v. Abbott Advertising, Inc., 864 F.2d 419, 421 (6th Cir.

1988).        So long as the substance of notice is sufficient, the

ninety-day clock begins.           Ebbert, 319 F.3d at 116.

                     There   is    some    doubt,    however,       about    whether

sufficient notice was provided on August 27.                    The record does not

reveal what the EEOC said on or before that date about the

timeliness requirement.           Meanwhile, beginning the ninety-day clock

on   August     27   would   run   counter    to    the   EEOC’s     indication   on

September 6.         On September 6, the EEOC indicated to Montalvo’s

attorney that the ninety-day clock had not yet begun and would not

begin until receipt of the right-to-sue letter with the original

envelope.      See Docket No. 25, Ex. 4 at p. 1 (“You will receive the
Civil No. 19-1021 (FAB)                                                    30

[notice of the right to sue] with the original envelop[e].                As

indicated above your 90 days will start on the date of receipt.”).

                 As the Seventh Circuit Court of Appeals explained,

“[n]otice is inadequate when the EEOC fails to inform a claimant

of the time within which suit must be filed.”             DeTata, 632 F.3d

at 970.   “Particularly because the limitations period is so short,

it makes sense that notice must include an explanation of when the

filing clock begins to run.”       Id.     The DeTata court held that an

oral notice of a person’s right to sue did not trigger the ninety-

day clock because, “[m]ost importantly, there is nothing in the

record to suggest that the EEOC ever told [the plaintiff] when her

90-day clock began to run.”         632 F.3d at 969.            In a similar

circumstance,    the    Ebbert    court    held   an     oral   conversation

insufficient to begin the ninety-day clock because “no evidence

show[ed] that [the plaintiff] was told or otherwise knew the 90

days   would    start   running    from     the   date    of    the   [phone]

conversation.”    319 F.3d at 116.        As in DeTata and Ebbert, there

is no evidence that the EEOC told Montalvo’s attorney the ninety

days would begin on August 27; to the contrary, the EEOC implied

a few days later that the ninety days had not yet begun.                 See

Docket No. 25, Ex. 4 at p. 1.

                 Inadequate notice is also an equitable reason for

not beginning the ninety-day clock on August 27.            In Baldwin, 466
Civil No. 19-1021 (FAB)                                           31

U.S. at 151, the Supreme Court listed inadequate notice by the

EEOC among equitable reasons to toll the ninety-day clock.       The

Baldwin Court also cited a decision by the Ninth Circuit Court of

Appeals, Gates v. Georgia-Pacific Corp., 492 F.2d 292, 295 (9th

Cir. 1974), where the EEOC sent one letter to the aggrieved party

stating it was closing her case for lack of jurisdiction, then

subsequently sent another letter stating the aggrieved party could

file suit within the prescribed statutory period.    The Gates court

said the statutory clock for filing in the district court commenced

with the second letter and suggested this was due in part to

equitable principles.   Id.

               In fact, there is a long history of courts grappling

with the implications of two different communications by the EEOC.

In the past, the EEOC had a practice of sending an initial letter

stating that (i) conciliation had failed, (ii) a right-to-sue

letter could be requested, and (iii) the ninety-day clock would

begin after receipt of the right-to-sue letter.     4 Lex K. Larson,

Employment Discrimination § 74.07[1], at pp. 74-43 to -44 (2d ed.

2019) [hereinafter Larson].   Most courts held that the statutory

clock did not begin until receipt of the right-to-sue letter—even

though the initial letter might have satisfied the requirements of

the statute—because barring an action by a plaintiff who followed

the EEOC’s advice would be either inequitable or contrary to the
Civil No. 19-1021 (FAB)                                                      32

statute.     Id.; see, e.g., Lacy v. Chrysler Corp., 533 F.2d 353,

355–59 (8th Cir. 1976) (en banc); De Matteis v. Eastman Kodak Co.,

520 F.2d 409, 411 (2d Cir. 1975).

                  That    two-letter      practice    is   similar     to   the

situation before the Court.          The EEOC told Montalvo’s attorney on

September 6 that he should send a letter to the EEOC providing the

address to which a right-to-sue letter should be sent, and the

ninety-day clock would commence upon receipt of the responsive

document.    (Docket No. 25, Ex. 4 at p. 1.)         As such, the reasoning

applied     by   courts   to   the    two-letter     practice,   see    Larson

§ 74.07[1], at pp. 74-43 to -44; Lacy, 533 F.2d at 355–59; De

Matteis, 520 F.2d at 411, provides equitable and statutory reasons

for not beginning the ninety-day clock on August 27.

                  Further, EEOC regulations require notice of the

right to sue to include “[a]dvice concerning the institution of

such civil action by the person claiming to be aggrieved, where

appropriate.”        29    C.F.R.     §   1601.28(e)(2).      Whatever      was

communicated on August 27 cannot be divorced from the September 6

advice, namely, that the ninety-day clock would begin at a later

date upon receipt of the right-to-sue letter.               (Docket No. 25,

Ex. 4 at p. 1.)          Montalvo should be entitled to rely on the

representations made by the EEOC.              As one court put it when

confronted by an administrative oversight by the EEOC:
Civil No. 19-1021 (FAB)                                                   33

     Indeed, as a policy matter [the plaintiff] should be
     entitled to rely in good faith on the accuracy of a
     notice sent to her by a federal administrative agency.
     She should not be denied her day in court because of
     EEOC’s negligence. Nor should she or her counsel, as
     [the defendant] would have it, be commandeered to act as
     EEOC’s   superintendent,   obligated  to   oversee   its
     processing of the charge to ensure that it is following
     its own regulations.

Walker v. United Parcel Serv., Inc., 240 F.3d 1268, 1273 (10th

Cir. 2001); see also Bracey v. Helene Curtis, Inc., 780 F. Supp.

568, 570 (N.D. Ill. 1992) (holding that plaintiff’s action was not

time-barred because equitable tolling applies where she relied on

EEOC’s miscalculation of the deadline for filing suit).

                  In light of the above considerations, at this stage

of the proceeding, the Court harbors doubt that the ninety-day

clock should begin on August 27. The Court cannot dismiss pursuant

to an affirmative defense where there is such doubt.             Zenón, 924

F.3d at 616; Ruiz-Sánchez, 717 F.3d at 252; Blackstone Realty, 244

F.3d at 197.      Therefore, Montalvo’s Title VII claims will not be

dismissed based on a start date of August 27.

            4.    October 9

                  That leaves receipt of, or notice given by, the

October 9 document as the starting point of the ninety-day clock.

According    to   the   counting   rules   in   Federal   Rule    of   Civil

Procedure 6(a)(1), ninety days from October 9 is January 7, 2019.

See Rhodes v. Raytheon Co., 555 F. App’x 665, 667 (9th Cir. 2014)
Civil No. 19-1021 (FAB)                                                       34

(employing    the    counting    rules    in   Rule   6(a)(1)   to    determine

compliance with the ninety-day requirement).

                    Montalvo filed her complaint on January 8, 2019.

(Docket No. 1.)      Therefore, defendants argue, Montalvo’s complaint

is one day late.       (Docket No. 28 at p. 7.)

                    The record does not show when Montalvo received, or

was given notice of, the document and attached notice.                  Without

evidence   regarding     the     date   that   a   right-to-sue      notice   was

received, courts typically presume—and this Court does presume—

that the notice was received three days after the date shown on

the notice.     See, e.g., Baldwin, 466 U.S. at 148 n.1; Hales, 886

F.3d at 736; Loubriel, 694 F.3d at 143; McGill, 290 F. App’x at

373 n.1.     With that presumption, Montalvo’s complaint was filed

within the ninety-day timeline prescribed 42 U.S.C. section 2000e-

5(f)(1).

           5.       Conclusion

                    The Court will not dismiss Montalvo’s Title VII

claims on timeliness grounds.           It cannot be said that there is “no

doubt” that Montalvo’s Title VII claim is time barred, Zenón, 924

F.3d at 616; Blackstone Realty, 244 F.3d at 197, or that the facts

suffice to establish the affirmative defense with certitude, Ruiz-

Sánchez, 717 F.3d at 252.
Civil No. 19-1021 (FAB)                                                      35

                 The   presumption     that   a    right-to-sue     letter   is

received three days after the date shown on the notice is, however,

rebuttable. Hill v. Textron Auto. Interiors, Inc., 160 F. Supp. 2d

179, 183 (D.N.H. 2001) (citing Sherlock v. Montefiore Med. Ctr.,

84 F.3d 522, 526 (2d Cir. 1996)).       Defendants may present evidence

in a motion for summary judgment motion rebutting the presumption,

or otherwise showing that the ninety-day timeliness requirement

calls for summary judgment to be entered against Montalvo on her

Title VII claim (and Montalvo may of course respond).               See Montas

v. Minn. Mining & Mfg., Civ. No. 09-1142, 2009 WL 2431510, at *3

(D.P.R. Aug. 7, 2009) (Casellas, J.) (denying motion to dismiss

based on timeliness grounds and permitting defendants to file a

motion for summary judgment on Title VII timeliness grounds).

     B.    Presentment

           1.    General Principles

                 Courts generally approach the issue of whether a

judicial   complaint       comes     within    the     parameters      of    an

administrative    charge     using    one     of     two   tests.       Larson

§ 76.06[2][a], at 76-22 to -23; see Clockedile, 245 F.3d at 4–5

(discussing the two tests).        Some courts limit the scope of the

judicial complaint to “the scope of the EEOC investigation which

can reasonably be expected to grow out of the charge.”              Sánchez v.

Standard Brands, Inc., 431 F.2d 455, 466 (5th Cir. 1970).               Other
Civil No. 19-1021 (FAB)                                          36

courts hold that “the judicial complaint . . . may encompass any

discrimination like or reasonably related to the allegations of

the EEOC charge, including new acts occurring during the pendency

of the charge before the EEOC.”   Oubichon v. N. Am. Rockwell Corp.,

482 F.2d 569, 571 (9th Cir. 1973).

               The First Circuit Court of Appeals has taken both

the Sánchez and Oubichon approaches.   In some cases, the court has

said—as in Sánchez—that the scope of the civil complaint is limited

by the investigation which can reasonably be expected to grow out

of the charge filed with the EEOC.   Mount v. U.S. Dep’t of Homeland

Security, 937 F.3d 37, 47 (1st Cir. 2019); Rodríguez v. United

States, 852 F.3d 67, 80 (1st Cir. 2017); Thornton, 587 F.3d at 31;

Fantini v. Salem State Coll., 557 F.3d 22, 26–28 (1st Cir. 2009);

White v. N.H. Dep’t of Corr., 221 F.3d 254, 263 (1st Cir. 2000);

Lattimore, 99 F.3d at 464.   By contrast, other decisions turn on

whether “the judicial complaint . . . bear[s] some close relation

to the allegations presented to the agency,” a standard akin to

Oubichon.   Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 223 (1st

Cir. 2012); Velázquez-Ortiz v. Vilsack, 657 F.3d 64, 71 (1st Cir.

2011); Franceschi, 514 F.3d at 86 n.5; Jorge, 404 F.3d at 565.   An

early decision seems to blend or merge the two tests, a practice

not expressly repeated in subsequent decisions.      See Powers v.

Grinnell Corp., 915 F.2d 34, 38 (1st Cir. 1990) (citations and
Civil No. 19-1021 (FAB)                                                             37

internal    quotation       marks    omitted)      (“The   scope   of    the     civil

complaint is accordingly limited by the charge filed with the EEOC

and the investigation which can reasonably be expected to grow out

of that charge.        Thus, ADEA claims are cognizable if they are like

or reasonably related to the allegations of the charge and grow

out of such allegations.”).

                  For retaliation claims, the First Circuit Court of

Appeals’ approach is settled. At one time, the First Circuit Court

of Appeals employed the Sánchez test in addressing claims of

retaliation for filing an administrative charge with the EEOC.

Johnson v. Gen. Elec., 840 F.2d 132, 139 (1st Cir. 1988).                      Later,

the court held that the proper test for retaliation claims is

similar     to   the    Oubichon      approach:      “retaliation       claims    are

preserved so long as the retaliation is reasonably related to and

grows out of the discrimination complained of to the agency—e.g.,

the   retaliation      is   for     filing   the   agency   complaint      itself.”

Clockedile, 245 F.3d at 6.               If retaliation is official, the

Clockedile court explained, there is no need to worry about notice

because the employer should already know.                    Id. at 5–6.           The

Clockedile court took no position on the proper rule for situations

in which a plaintiff advances a claim unrelated to retaliation.

Id. at 6.
Civil No. 19-1021 (FAB)                                                        38

                  No matter the test employed, the decisions of the

First Circuit Court of Appeals agree on a few points.                 None of the

decisions require a judicial complaint precisely to mirror the

administrative charge.      See, e.g., Velázquez-Ortiz, 657 F.3d at 71

(internal quotation marks omitted) (explaining that the language

in a judicial complaint “need not presage with literary exactitude

the judicial pleadings which may follow”); Thornton, 587 F.3d

at 31–32 (same). Rather, the key is that the administrative charge

alerts   the   employer     and   the   EEOC    as   to   the    basis    of   the

discrimination claim that the employee first raises in federal

court.   Velázquez-Ortiz, 657 F.3d at 71; Thornton, 587 F.3d at 32.

Thus, an aggrieved party may raise “collateral and alternative

bases or acts” not within “the four corners of the underlying

administrative    charge”    of   which   the    employer       is   sufficiently

alerted because the bases or acts either “would have been uncovered

in a reasonable investigation,” Thornton, 587 F.3d at 32, or “bear

some close relation” to the allegations in the administrative

charge, Velázquez-Ortiz, 657 F.3d at 71; see Franceschi, 514 F.3d

at 86 n.5.     The presentment requirement, however, is not so broad

as to be merely “a simple notice requirement that some claim may

be brought, thereby depriving employers of the opportunity to

resolve issues at an early stage and rendering the EEOC (and state-

level equivalents) superfluous.”          Thornton, 587 F.3d at 32.
Civil No. 19-1021 (FAB)                                               39

          2.    “Stripping of Duties”

                Montalvo’s   allegation   of   “stripping   of   duties”

appears to generally concern her retaliation claim.         She alleges

that she was subject to retaliation when she returned to work after

her sick leave and forced vacation leave, (Docket No. 1 at p. 12,)

and it was at this time she learned that her duties had been

stripped, id. at p. 9.

                To be sure, Montalvo does not mention “stripping of

duties” in her administrative charge.     See Docket No. 19, Ex. 1 at

p. 1.   And Montalvo’s judicial complaint does not expressly link

the stripping of duties to the harassment and other discrimination

of which she complained to the EEOC.      See Docket No. 1 at p. 9.

                Nonetheless, the duty stripping occurred within two

to three weeks of the harassment which is identified in the

administrative charge.    See Docket No. 19, Ex. 1 at p. 1; Docket

No. 1 at pp. 3–5, 9.      “Where the evidence shows only that the

decisionmaker knew of the complainant’s protected conduct at the

time the adverse employment action was taken, causation may be

inferred from a very close temporal relationship between the

protected activity and the adverse action.”      Velázquez-Ortiz, 657

F.3d at 72.    While “[p]eriods of three or four months have been

held to be insufficient to support such an inference,” id., the

short time period at issue here permits an inference of causation
Civil No. 19-1021 (FAB)                                                        40

between “the discrimination complained of to the agency” and the

retaliation, see Clockedile, 245 F.3d at 6. 6            Therefore, the Court

infers that the retaliation is “reasonably related to and grows

out of” the discrimination of which Montalvo complained to the

EEOC, and Montalvo’s allegation concerning stripping of duties

satisfies the presentment requirement.            Id.

                   To the extent Montalvo alleges that the stripping

of duties was part of the hostile work environment, the allegation

also satisfies the presentment requirement.              The Oubichon test is

satisfied for the reasons given in the preceding paragraph.                  The

Sánchez test is satisfied because any reasonable investigation by

the EEOC would have uncovered the stripped duties.               It is beyond

peradventure that investigators would ask DNA Auto about changes

in    Montalvo’s     employment    situation     after   the   filing   of    her

administrative charge.          See Gregory v. Ga. Dep’t of Human Res.,

355   F.3d   1277,    1280–81     (11th   Cir.   2004)   (explaining    that   a

reasonable EEOC investigation of the plaintiff’s charge of race

and sex discrimination would have uncovered retaliation).                During

an investigation, the EEOC may access “virtually any material that

might cast light on the allegations against the employer.”                   EEOC


6 Further, Montalvo alleged in her administrative charge that “Human    Resources
has not taken the appropriate actions.” (Docket No. 19, Ex. 1 at p.     1.) Both
Montalvo’s allegation in the administrative charge and the stripping    of duties
relate to how the human resources department responded to her report    of sexual
harassment.
Civil No. 19-1021 (FAB)                                                       41

v. Shell Oil Co., 466 U.S. 54, 68–69 (1984).           Montalvo’s duties,

moreover, were stripped within ten days from the filing of her

administrative charge, see Docket No. 19, Ex. 1 at p. 1; Docket

No. 1 at p. 9, leaving ample time for EEOC to discover the fact.

            3.      Intimidation

                    Here too the Court is confronted with allegations

in     Montalvo’s    complaint—acts   of    intimidation—that        were    not

expressly discussed in her administrative charge.                   See Docket

No. 19, Ex. 1 at p. 1; Docket No. 1 at pp. 6, 10.                Defendants’

efforts to exclude these allegations also fail.

                    Montalvo stated in her administrative charge that

Del Valle harassed her on February 24.          (Docket No. 19, Ex. 1 at

p. 1.)     On that date, Del Valle slapped her butt and intimidated

her.    (Docket No. 1 at pp. 3–4.)

                    The identification of the February 24 incident in

the administrative charge was sufficient to provide notice of her

harassment       claim,   including   the    attendant       allegations      of

intimidation on other dates, pursuant to both the Sánchez and

Oubichon approaches.          In Fantini, 557 F.3d at 26–28, a case

following the Sánchez approach, the court found the plaintiff’s

charge sufficient to support her claims for gender discrimination

and retaliation because she “specifically described an alleged

incident    of    disparate   treatment    involving   her    and    [a]    male
Civil No. 19-1021 (FAB)                                                                 42

employee, . . . as well as specifically stated that she believed

her termination . . . was a pretext for gender discrimination.”

In   White,   221    F.3d    at    263,    another    case      taking    the    Sánchez

approach, the court held the district court did not abuse its

discretion in allowing evidence of incidents not specified in an

administrative charge.            This is because, the White court said, the

administrative       charge       included      a   “partial     list”     of    alleged

discriminatory incidents “sufficient to describe the essential

nature of the charge and to lead to a reasonable investigation

thereof.”     Id.

                    A case applying the Oubichon approach, Franceschi,

514 F.3d at 86 n.5, made plain that a Title VII complainant may

expound    on,   and      even    add     to,   allegations       identified       in   an

administrative charge submitted to the EEOC.                    The Franceschi court

held that allegations of a hostile work environment resulting from

harassment, although “more thoroughly set forth in [plaintiff’s]

complaint and brief than they were in his administrative charge,”

bore close relation to an administrative charge of a pattern of

harassment.         Id.     And    allegations       in   the    judicial       complaint

associated with a poor job performance rating and a demotion,

although      “somewhat          broader     than . . .         the   administrative

charge . . .        in    that     they    aver     two   further        instances      of
Civil No. 19-1021 (FAB)                                          43

discrimination,” bore close relation to an administrative charge

of a gender-based performance rating.     Id.

                The teaching of Fantini, White, and Franceschi is

that factual allegations not discussed in an administrative charge

may be included in a judicial complaint to buttress an otherwise

properly exhausted claim so long as the facts would have been

discovered in a reasonable investigation (Sánchez approach) or

bear close relation to the substance of the administrative charge

(Oubichon approach).   Montalvo’s allegations of intimidation, as

harassment additional to that suffered in the February 24 incidents

identified in her administrative charge, fit well within that

teaching.

                Indeed, the fact that the intimidation is another

way that Del Valle harassed Montalvo, as opposed to a wholly

separate claim of discrimination, distinguishes Montalvo’s case

from other situations where the First Circuit Court of Appeals has

found   the   presentment   requirement   unsatisfied.   In   those

situations, the aggrieved party sought to introduce into judicial

proceedings a different type of discrimination than was identified

in the administrative charge.     For instance, in Rodríguez, 852

F.3d at 80, the court said that “a disparate impact allegation

[cannot] somehow encompass an intentional discrimination claim on

the theory that the agency would have investigated intent in
Civil No. 19-1021 (FAB)                                                     44

connection with the disparate impact claim.”          Even more simply, as

held by the court in Jorge, 404 F.3d at 565, an administrative

charge of age discrimination pursuant to the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621–634, does not exhaust remedies

for a Title VII suit.       And in Lattimore, 99 F.3d at 464, the court

explained that an administrative charge identifying discrimination

“relat[ing] solely to employment decisions”—such as termination

upon refusal to return to work after an injury—“cannot reasonably

be construed to include any harassment by [plaintiff’s supervisor]

before [plaintiff’s] injury.”         The Lattimore court further noted

that “[t]he two claims are based upon different facts that are

separate   and   distinct    both    qualitatively    and    temporally”    and

“relate to the conduct of different individuals.”             Id. at 465.

                 Another     case,    Powers,   915   F.2d    at   37–39,   is

instructive.     In Powers, an aggrieved party had been discharged

from a company with a promise to be rehired for another position.

Id. at 35.     After he was not rehired, he filed an administrative

charge asserting a discriminatory failure to hire.                 Id. at 38.

The administrative charge mentioned four positions to which the

individual was not hired.        Id. at 38.     At trial, in addition to

the four positions, the aggrieved party presented evidence of

“other job openings, the informal company policy of reassigning

project managers after the completion of their projects, and a
Civil No. 19-1021 (FAB)                                                           45

temporal    span   reaching     beyond    the    period    identified       in   the

administrative charge.”       Id.

                   The Powers court refused to find the additional

evidence improper.       Id. at 38–39.          The Powers court focused on

“the plain import of the administrative charge as a whole” and

“the breadth of the administrative inquiry reasonably required to

investigate the charge.”         Id. at 38.       The administrative charge

did not simply assert the aggrieved party was not hired for four

specific    positions,    the    Powers    court       explained,     but    rather

encompassed the employer’s related actions as well.                         See id.

Moreover, “the very heart of the administrative charge” was the

employer’s decision to discharge the aggrieved party rather than

employ him elsewhere; “[t]herefore,” the Powers court concluded,

“all evidence relevant to the charge, including [the employer’s]

unwritten    reassignment     policy     and     the   nine   other    openings,

reasonably could be expected to have come under administrative

investigation.”     Id. at 39.

                   Montalvo’s administrative charge is similar to the

charge in Powers.      In tandem with Del Valle’s harassment and her

supervisor’s response, Montalvo noted in the administrative charge

that “Human Resources has not taken the appropriate actions.”

(Docket No. 19, Ex. 1 at p. 1.)           As such, her charge is broader

than identification of merely one or two discriminatory incidents.
Civil No. 19-1021 (FAB)                                              46

A reasonable investigation would inquire about what the human

resources department had done to prevent and remedy harassment,

such as continuing acts of intimidation.        Further, a reasonable

investigation of Montalvo’s charge would have keyed into evidence

relevant to the heart of her administrative charge—harassment—

including additional acts of intimidation.      Id.

                Defendants   make   much   of   Maldonado-Cordero,   73

F. Supp.2d 177, arguing that this Court should dismiss Montalvo’s

complaint by following its reasoning, (Docket No. 28 at pp. 8–9;

Docket No. 19 at pp. 6–9.)   In the administrative charges at issue

in that case,

     each Plaintiff alleged she was the victim of a “hostile
     environment,” but fail[ed] to set forth any specific
     facts or instances of conduct giving rise to a hostile
     work environment claim. [One plaintiff’s] charge, for
     example, only indicate[d] that “I have been the victim
     of a hostile environment that is directly related to my
     condition as a woman and that also affects other female
     co-workers.    Messrs. Luna (Director of Sales and
     Marketing) and Figueroa (Director of Human Resources)
     are the persons that promote and maintain hostile and
     discriminatory attitudes towards women.”

Maldonado-Cordero, 73 F. Supp. 2d at 187.       The Maldonado-Cordero

court held that claims of sexual harassment and hostile work

environment were not exhausted because “[n]aked allegations of a

‘hostile environment’ in an EEOC charge, devoid of any details

such as would put the respondents on notice that they were being

charged with sexual harassment and as would give the EEOC the
Civil No. 19-1021 (FAB)                                                 47

opportunity to investigate and conciliate, do not satisfy the

exhaustion requirement.”      Id.

                 Defendants’        contentions     regarding   Maldonado-

Cordero are unavailing.        For one thing, Maldonado-Cordero, a

decision by another court in this district, is not binding on this

Court.    In any case, Maldonado-Cordero is readily distinguishable.

Unlike the plaintiff in Maldonado-Cordero, Montalvo’s EEOC charge

identified a date, circumstances, persons, and employer division

causing or contributing to harassment.            (Docket No. 19, Ex. 1 at

p. 1.)    These facts satisfy the concern about notice raised by the

court in Maldonado-Cordero, 73 F. Supp. 2d at 187.

            4.   Conclusion

                 The underlying problem for defendants’ presentment

arguments is that Montalvo’s administrative charge satisfied the

purpose     of   the    presentment       requirement—promoting      early

conciliation between the parties and providing prompt notice of

the claim to the employer and the EEOC.           Thornton, 587 F.3d at 31;

Lattimore, 99 F.3d at 464.            The caselaw discussed above has

developed to accomplish those purposes.            It is thus no surprise

that, though the caselaw has its twists and turns, Montalvo’s Title

VII claim sails through the requirement without running aground.

Consequently, because the Court doubts that Montalvo’s Title VII

claim is barred by the affirmative defense of exhaustion associated
Civil No. 19-1021 (FAB)                                               48

with the presentment requirement, dismissal on that basis is not

appropriate.     Zenón, 924 F.3d at 616; Ruiz-Sánchez, 717 F.3d at

252; Blackstone Realty, 244 F.3d at 197.

     C.   Failure to State a Claim

          1.     General Principles

                 “A hostile work environment is one ‘permeated with

discriminatory    intimidation,    ridicule,   and   insult,   that   is

sufficiently severe or pervasive to alter the conditions of the

victim’s employment.’”    Roy v. Correct Care Sols., LLC, 914 F.3d

52, 61 (1st Cir. 2019) (quoting Harris, 510 U.S. at 21.)          “This

type of hostile or abusive work environment is generally referred

to as ‘sexual harassment.’”       Lockridge v. The Univ. of Me. Sys.,

597 F.3d 464, 473 (1st Cir. 2010) (quoting Billings v. Town of

Grafton, 515 F.3d 39, 47 (1st Cir. 2008)).

                 A sex-based hostile work environment claim requires

proof of six elements.    Nieves-Borges v. El Conquistador P’Ship,

L.P., S.E., 936 F.3d 1, 8 (1st Cir. 2019).     These six elements are

     (1) that she (or he) is a member of a protected class;
     (2) that she was subjected to unwelcome sexual
     harassment; (3) that the harassment was based upon sex;
     (4) that the harassment was sufficiently severe or
     pervasive so as to alter the conditions of plaintiff’s
     employment and create an abusive work environment; (5)
     that sexually objectionable conduct was both objectively
     and subjectively offensive, such that a reasonable
     person would find it hostile or abusive and the victim
     in fact did perceive it to be so; and (6) that some basis
     for employer liability has been established.
Civil No. 19-1021 (FAB)                                                       49

Id. (quoting Roy, 914 F.3d at 62).           “This standard . . . takes a

middle path between making actionable any conduct that is merely

offensive      and     requiring   the   conduct      to   cause    a   tangible

psychological injury.”         Franchina v. City of Providence, 881 F.3d

32, 46 (1st Cir. 2018) (internal quotation marks omitted).                    It

“demands that [a court] distinguish between the ordinary, if

occasionally unpleasant, vicissitudes of the workplace and actual

harassment.”     Id. (internal quotation marks omitted).

                     To survive a motion to dismiss based on failure to

state a claim upon which relief can be granted, a plaintiff must

plead “only enough facts to state a claim to relief that is

plausible on its face.”         Twombly, 550 U.S. at 570.          Assessing the

adequacy of a complaint in the First Circuit involves two steps.

Zenón,   924    F.3d    at   615–16.     First,   a   court    “isolate[s]   and

ignore[s] statements in the complaint that simply offer legal

labels and conclusions or merely rehash cause-of-action elements.”

Id. at 615 (internal quotation marks omitted).                Second, the court

“take[s] the complaint’s well-pled (i.e., non-conclusory, non-

speculative) facts as true, drawing all reasonable inferences in

the pleader’s favor” to “see if they plausibly narrate a claim for

relief.”    Id. at 615–16 (internal quotation marks omitted).

                     Complaints alleging employment discrimination are

not subject to a heightened pleading standard.                 Swierkiewicz v.
Civil No. 19-1021 (FAB)                                                             50

Sorema N.A., 534 U.S. 506, 513 (2002).                 “Although a plaintiff must

plead enough facts to make entitlement to relief plausible in light

of the evidentiary standard that will pertain at trial[,] . . .

she need not plead facts sufficient to establish a prima facie

case.”    Rodríguez–Reyes v. Molina–Rodríguez, 711 F.3d 49, 54 (1st

Cir. 2013).     The elements of a prima facie case “are part of the

background against which a plausibility determination should be

made”    and   “may   be    used    as    a    prism   to   shed    light   upon   the

plausibility of the claim.”              Id.

                   Indeed, “[t]he relevant question for a district

court in assessing plausibility is not whether the complaint makes

any   particular      factual      allegations      but,    rather,   whether      ‘the

complaint warrant[s] dismissal because it failed in toto to render

plaintiffs’     entitlement        to     relief    plausible.’”        Id.   at    55

(alteration in original) (quoting Twombly, 550 U.S. at 569 n.14).

“There need not be a one-to-one relationship between any single

allegation and a necessary element of the cause of action.”                        Id.

“What counts is the ‘cumulative effect of the [complaint’s] factual

allegations.”         Id.   (alteration        in   original)      (quoting   Ocasio-

Hernández, 640 F.3d at 14).

                   The Court uses the six-element test for harassment

in ascertaining whether the plausibility of Montalvo’s hostile

work environment claim.         Of note, however, defendants only contest
Civil No. 19-1021 (FAB)                                                  51

Montalvo’s    pleading    regarding   whether   she   has   alleged   facts

plausibly showing that the harassment she suffered was severe or

pervasive.     Consequently, defendants have waived arguments for

dismissal for failure to state a claim pursuant to Rule 12(b)(6)

related to the other elements of the six-element test.           See Roy,

914 F.3d at 62 n.1; Marek v. Rhode Island, 702 F.3d 650, 655 (1st

Cir. 2012).    Nevertheless, because Montalvo’s only burden is to

state a plausible claim for relief, Twombly, 550 U.S. at 570;

Rodríguez–Reyes, 711 F.3d at 54–55, and the plausible strength of

the allegations pertaining to some factors may be relevant to other

factors, see Gerald v. Univ. of P.R., 707 F.3d 7, 19 (1st Cir.

2013)   (stating   that    element    requiring   severe    or   pervasive

harassment affecting work performance did not warrant summary

judgment against plaintiff “especially given the evidence we have

as to the other considerations”), the Court considers all the

elements of the six-element test.

          2.     Whether Montalvo Is a Member of a Protected Class
                 and Was Subjected to Unwanted Sexual Harassment
                 Based Upon Her Sex

                 Montalvo is a woman.     (Docket No. 1 at p. 2.)      Del

Valle, a man, slapped Montalvo on her butt cheeks without consent.

Id. at pp. 3–4.    He then intimidated her, both immediately after

the slapping and following Montalvo’s complaint to human resources

and to the EEOC. Id. at pp. 4, 6, 10. Moreover, after she reported
Civil No. 19-1021 (FAB)                                                      52

Del Valle’s slapping, Montalvo received a call from her supervisor.

Id. at p. 5.    Branding her as “my little one,” the supervisor told

Montalvo   that   Del   Valle   was   innocent   and    that   even   he,   the

supervisor, would have slapped Montalvo’s butt. Id. When Montalvo

returned to work after taking sick leave and forced vacation leave,

a human resources representative asked her, “My, do you still work

here? I thought that [DNA Auto] had given you a few thousand

dollars so you would not return to work.”         Id. at p. 9 (alteration

in original).     After another sick leave, she returned to work to

find that her duties had been stripped and her supervisor, a man,

had assumed the duties or assigned them to others.              Id.

                  Those facts plausibly allow Montalvo to satisfy the

first three elements of the six-element test.            The butt slapping

leaves little doubt that it is based on Montalvo’s gender, and

indeed is sexual in nature.      See Gerald, 707 F.3d at 17–18.         There

is no indication that it was welcome; indeed, Montalvo alleges

that it was not consensual.       (Docket No. 1 at p. 4.)

                  The   supervisor’s    call     must   be     understood    in

context.   See Xiaoyan Tang v. Citizens Bank, N.A., 821 F.3d 206,

216–17 (1st Cir. 2016) (explaining and applying the truisms that

“Title VII requires no magic words to convert a verbal exchange

into the stuff of sexual harassment” and “[t]he context in which

something is said may be just as important as what is said”).
Civil No. 19-1021 (FAB)                                                             53

While   dubbing      Montalvo     “my    little       one”    and    expressing    an

inclination to act similarly to another employee might in some

circumstances not be harassment based on Montalvo’s gender, the

context of the statements plausibly suggests otherwise here.                      The

supervisor’s      comments      follow    (on     the    same       day)   Montalvo’s

harassment     complaint,     express      a    propensity      related     to    that

harassment, and employ a diminutive epithet.                  In Roy, 914 F.3d at

62-63, the court held a reasonable jury could conclude that both

sexually degrading, gender-specific epithets and comments about a

woman’s “ass” were made, at least in part, because of the woman’s

sex.    And, once again, the record suggests the comments were

unwelcome, as Montalvo promptly ended the phone call without

responding to the supervisor.            (Docket No. 1 at p. 5.)

                  Del Valle’s intimidating acts, while not obviously

gender-based    on    their   own,      must   also     be   considered     in   their

context.     “For pleading purposes, circumstantial evidence often

suffices to clarify ‘a protean issue such as an actor’s motive or

intent.’”     Rodríguez–Reyes, 711 F.3d at 56 (quoting Anthony v.

Sundlun, 952 F.2d 603, 605 (1st Cir. 1991)).                         “Discriminatory

conduct unlawfully based on one’s membership in a protected class

need not be overt to be actionable.”              Flood v. Bank of Am. Corp.,

780 F.3d 1, 11 (1st Cir. 2015); see Oncale v. Sundowner Offshore

Servs., Inc., 523 U.S. 75, 80 (1998) (“[H]arassing conduct need
Civil No. 19-1021 (FAB)                                                     54

not be motivated by sexual desire to support an inference of

discrimination on the basis of sex.”).

     Courts should avoid disaggregating a hostile work
     environment claim, dividing conduct into instances of
     sexually oriented conduct and instances of unequal
     treatment, then discounting the latter category of
     conduct. Such an approach not only ignores the reality
     that incidents of nonsexual conduct—such as work
     sabotage, exclusion, denial of support, and humiliation—
     can in context contribute to a hostile work environment,
     it also nullifies the harassing nature of that conduct.

Burns   v.   Johnson,   829   F.3d   1,   17   (1st   Cir.   2016)   (internal

quotation marks omitted).      That Del Valle’s intimidating acts come

on the heels of the butt slapping incident makes the acts similar

to other circumstances in which courts have found a gendered basis

in workplace actions. See, e.g., Burns, 829 F.3d at 17 (explaining

that a supervisor’s use of a bat around men and women “does not

preclude the inference that [the supervisor] used the bat in a

gender-specific way around [the employee]”); Xiaoyan Tang, 821

F.3d at 217 (noting that a reasonable jury could conclude that a

supervisor’s yelling at an employee was sex-based where it was

motivated by a past sex-based interaction); Pérez–Cordero v. Wal–

Mart P.R., Inc., 656 F.3d 19, 28 (1st Cir. 2011) (quoting Forrest

v. Brinker Int’l Payroll Co., L.P., 511 F.3d 225, 229 (1st Cir.

2007)) (“[W]hen harassment is motivated by a failed attempt to

establish     a   romantic    relationship,      ‘the    victim’s     sex   is

inextricably linked to the harasser’s decision to harass.’”).
Civil No. 19-1021 (FAB)                                                         55

                     Before Montalvo’s duties were stripped, she was the

only female manager.          See Docket No. 1 at p. 10.            “A jury could

find on one of several theories that [retaliatory conduct was

motivated] not only because of her whistleblowing but also because

of her sex,” including because the retaliation was “committed

alongside overtly sexual harassment.”              Roy, 914 F.3d at 63–64.

                     The Court does not parse a complaint piece by piece

to determine whether each allegation in isolation is plausible.

Ocasio-Hernández, 640 F.3d at 14.              “What counts is the ‘cumulative

effect of the [complaint’s] factual allegations.’”                     Rodríguez–

Reyes, 711 F.3d at 55 (alteration in original) (quoting Ocasio-

Hernández,     640     F.3d     at   14).      Taken    together,    the   factual

allegations discussed above plausibly satisfy the first three

elements of the test set forth in Nieves-Borges, 936 F.3d at 8.

                     Some of the incidents alleged by Montalvo, like the

human resource representative’s comment to Montalvo, (Docket No. 1

at p. 9,) do not appear to be plausibly based on Montalvo’s sex.

The presence of some harassment which, at this stage of the

proceedings,     seems     to     lack      “‘obvious   sexual   connotations,’”

however, “‘does not diminish the force of . . . evidence [that]

indicat[es] gender-based animus.”               Nieves-Borges, 936 F.3d at 10

(alterations in original) (quoting Pérez-Cordero, 656 F.3d at 28).

“Indeed, . . . such acts may be added to the mix in assessing a
Civil No. 19-1021 (FAB)                                                         56

hostile work environment claim.”            Rosario v. Dep’t of Army, 607

F.3d 241, 248 (1st Cir. 2010); see O’Rourke v. City of Providence,

235 F.3d 713, 729–30 (1st Cir. 2001).

            3.        Whether the Harassment Was Sufficiently Severe or
                      Pervasive   and   Objectively  and   Subjectively
                      Offensive

                      Defendants concentrate their motion to dismiss on

whether the harassment was sufficiently severe or pervasive.                   See

Docket No. 19 at pp. 12–15.             This is not unusual, as “there is

seldom a defensible purpose behind discriminatory harassment and

the real question is typically whether the bad acts taken in the

aggregate are sufficiently severe or pervasive to be actionable.”

Gerald, 707 F.3d at 18.

                      Hostile    environment     claims   are       “highly   fact-

specific.”   Billings, 515 F.3d at 49.           “There is no mathematically

precise    test”      utilized     to   determine    whether     harassment    was

sufficiently severe or pervasive.              Gerald, 707 F.3d at 18.        “[A]

court must mull the totality of the circumstances, including

factors such as the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or

a   mere   offensive        utterance;     and      whether    it     unreasonably

interfere[d] with an employee’s work performance.”                      Maldonado-

Cátala v. Mun. of Naranjito, 876 F.3d 1, 10 (1st Cir. 2017) (second

alteration       in    original)    (internal    quotation      marks    omitted).
Civil No. 19-1021 (FAB)                                                  57

“Evidence     of    sexual     remarks,    innuendoes,     ridicule,    and

intimidation may be sufficient to support a jury verdict for a

hostile work environment,” O’Rourke, 235 F.3d at 729, but “[a]

worker need not be propositioned, touched offensively, or harassed

by sexual innuendo in order to have been sexually harassed,”

Billings,   515    F.3d   at   48   (alteration   in   original)   (internal

quotation marks omitted).           Conduct need not be both severe and

pervasive; satisfaction of one factor is sufficient.                Nieves-

Borges, 936 F.3d at 10.

                   “Nevertheless, the harassment must pass a certain

threshold of severity.”        Flood, 780 F.3d at 12.      Mere discomfort

is insufficient.     Ponte v. Steelcase Inc., 741 F.3d 310, 320 (1st

Cir. 2014).    Title VII was not intended to be a “general civility

code” for the workplace, Oncale, 523 U.S. at 81, so “offhand

comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions

of employment,” Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998) (internal quotation marks omitted); see Flood, 780 F.3d

at 12 (“Offhand comments and a tense or uncomfortable working

relationship with one’s supervisor are, without more, insufficient

to support a hostile work environment claim.”).           “[T]he workplace

is not a cocoon, and those who labor in it are expected to have
Civil No. 19-1021 (FAB)                                                    58

reasonably thick skins.”     Marrero v. Goya of P.R., Inc., 304 F.3d

7, 19 (1st Cir. 2002) (internal quotation marks omitted).

                  Contrary to defendants’ exhortation, see Docket

No. 19 at pp. 12–15, “a single act of harassment may, if egregious

enough, suffice to evince a hostile work environment,” Noviello v.

City of Boston, 398 F.3d 76, 84 (1st Cir. 2005).         For example, one

“incident in which [a supervisor] grabbed [an employee’s] breasts

and   made   sexually   suggestive   noises    comfortably     qualifies   as

egregious.”     Gerald, 707 F.3d at 18.

                  Perhaps Del Valle’s slapping of Montalvo’s butt

cheeks is somewhat less egregious than the incident in Gerald.

Montalvo did not plead that Del Valle made sexually suggestive

noises or sexually proposition her at the same time he slapped her

butt. See Docket No. 1 at pp. 3–4. And Del Valle is not Montalvo’s

supervisor.     See id. at p. 3.   As with the breast grabbing incident

in    Gerald,   however,   Del     Valle’s    slapping   was    “physically

threatening (not to mention criminal).”          707 F.3d at 18.     In any

case, by its own terms—“comfortably qualifies”—Gerald does not

establish a minimum baseline to which all future claims must meet.

Id.; see also Billings, 515 F.3d at 49 (quoting Schiano v. Quality

Payroll Sys., Inc., 445 F.3d 597, 606 (2d Cir. 2006)) (explaining

that prior cases on hostile work environment claims “‘do not
Civil No. 19-1021 (FAB)                                                   59

establish a baseline that subsequent plaintiffs must reach in order

to prevail’”).

                  Del Valle’s butt slapping is not the only incident

that Montalvo pleads in support of her claim for a hostile work

environment.     After she reported Del Valle’s slapping, Montalvo’s

supervisor referred to her as “my little one” and told her that

even he would have slapped Montalvo’s butt.               (Docket No. 1 at

p. 5.)   The supervisor’s comments do not appear to be offhand

because they relate to Montalvo’s complaint, made earlier in the

day, of being harassed by Del Valle.         See Flood, 780 F.3d at 12.

                  Montalvo   also   pleads   that   Del   Valle   repeatedly

intimidated her, both immediately after the butt slapping and

following her complaint to human resources.               (Docket No. 1 at

pp. 4, 6, 10.)    The intimidation, in context with Del Valle’s butt

slapping, suggests physically threatening behavior.               See Burns,

829 F.3d at 18 (holding that a reasonable jury could conclude that

a supervisor’s conduct was so severe or pervasive as to constitute

harassment where “every time [the employee] saw [the supervisor]

after he officially took over, he had the bat”); Vera v. McHugh,

622 F.3d 17, 28 (1st Cir. 2010) (“Although Rodríguez did not

overtly threaten Vera, the allegation that he blocked her from

leaving the office on at least one occasion suggests a physically

threatening environment.”).         Moreover, by failing to curtail the
Civil No. 19-1021 (FAB)                                                   60

intimidation, Montalvo’s supervisors seem to have aggravated the

harassment.     Cf. Roy, 914 F.3d at 64 (“Conduct that places a

plaintiff in this sort of peril [from inmates considered dangerous]

is severe for purposes of a hostile work environment claim.”).

                 The   severity   of    the   totality   of   the   incidents

plausibly altered the conditions of Montalvo’s employment and

created an abusive work environment.            Montalvo was dogged by Del

Valle’s intimidation in the days and weeks after the butt slapping

incident.   See Docket No. 1 at pp. 6, 10; see also Nieves-Borges,

936 F.3d at 9 (internal quotation marks omitted) (holding that

“unwanted touching and ‘predatory’ staring” “could reasonably be

deemed   acts    contributing      to     the     alleged     hostile   work

environment”).    Her report of the butt slapping incident was met

by the response from her supervisor, before any investigation,

that Del Valle was innocent and the supervisor would even have

done the same act.      See Docket No. 1 at p. 5.           These incidents,

and Montalvo’s response, caused the human resources representative

to force Montalvo to take vacation leave.             Id. at pp. 7–8; see

Roy, 914 F.3d at 64 (alterations and internal quotation marks

omitted) (“That officers complained about [plaintiff] and that she

requested a transfer . . . could permit a jury to find that the

harassment was detracting from [plaintiff’s] job performance and

discouraging her from remaining on the job, both telltale signs of
Civil No. 19-1021 (FAB)                                                       61

a   discriminatorily      abusive     environment.”).         Then    Montalvo’s

doctors prescribed sick leave for approximately two work weeks.

Id. at p. 9; see Vera, 622 F.3d at 28 (“[C]onduct that forces an

employee to abandon his or her own office during the workday could

reasonably   be    seen    as   interfering   with   that     employee’s    work

performance.”).

                  The plausible severity of the totality of incidents

Montalvo pled is more severe than the incidents in other cases

found insufficiently severe or pervasive.            In Ponte, 741 F.3d at

319–21, the court found insufficiently severe two instances of a

supervisor putting his arm around a female employee’s shoulder and

subtly hinting that the employee owed him for hiring her.                    The

physical contact and subtle hints “ended quickly.”                   Id. at 320.

Here, by contrast, Montalvo was slapped in the butt, after which

her   harasser    continued     to   intimidate   her   and    her    supervisor

validated the harasser’s action.         See Docket No. 1 at pp. 5–6, 10.

In Pomales v. Celulares Telefónica, Inc., 447 F.3d 79, 83–84 (1st

Cir. 2006), the court said one incident of a male supervisor

grabbing his own crotch and stating that “it would be great to

come with you” on a sales call was insufficient to ground a

harassment claim.         In Montalvo’s case there are allegations of

touching and intimidation on top of a supervisor’s crude behavior.

See Docket No. 1 at pp. 3–10.          For similar reasons, this case is
Civil No. 19-1021 (FAB)                                                62

unlike Velázquez-Pérez v. Developers Diversified Realty Corp., 753

F.3d 265, 275 (1st Cir. 2014), where gifts and an expression of

love—without    physical   touching,   extreme   language,   or   obscene

behavior—failed to approach severe harassment.

                 At the motion to dismiss stage, this Court’s role

is to determine whether the allegations plausibly state a claim

for relief.     Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570;

Zenón, 924 F.3d at 616.     “‘[S]ubject to some policing at the outer

bounds, it is for the jury to . . . decide whether the harassment

was of a kind or to a degree that a reasonable person would have

felt that it affected the conditions of her employment.’”         Flood,

780 F.3d at 11 (quoting Rosario, 607 F.3d at 247).      A well-pleaded

complaint may proceed even if it appears that a recovery is very

remote and unlikely.       Ocasio-Hernández, 640 F.3d at 13 (citing

Twombly, 550 U.S. at 556).       A hostile work environment claim,

moreover, “may be built on the accumulated effect of behaviors

that individually fall short.”         Nieves-Borges, 936 F.3d at 9

(internal quotation marks omitted). When viewed in their totality,

the incidents pled by Montalvo are plausibly both objectively

offensive and severe so as to alter the conditions of Montalvo’s

employment and create an abusive work environment.

                 Moving on, Montalvo alleged facts concerning her

own reaction.    She alleged that the incidents caused her to feel
Civil No. 19-1021 (FAB)                                                      63

shocked,    embarrassed,        humiliated,     nervous,     uneasy,     angry,

offended,        fearful,   frustrated,        uncomfortable,     distraught,

sleepless, and violated.        See Docket No. 1 at pp. 4–10.         The human

resources    representative       noticed     that   Montalvo   was    affected

emotionally.      Id. at p. 7.    Montalvo also reported the incident to

DNA Auto’s human resources department, saw medical professionals,

and took sick leave.           Id. at pp. 5, 9.        These facts plausibly

support that she was subjectively offended.             See Gerald, 707 F.3d

at 19 (“On the issue of subjective offense there was adequate

evidence:   Gerald was bothered by [her supervisor’s] invitation to

his hotel room, disgusted by him grabbing her breasts, and she was

depressed, seeing a psychiatrist, and taking anti-depressants.”).

            4.      Whether There Is Some Basis for Employer Liability

                    Finally,    the   Court    comes   to   whether    Montalvo

alleged facts plausibly showing that DNA Auto is liable.

                    Employer liability extends to coworker harassment

if the employer “was negligent in controlling working conditions.”

Vance v. Ball State Univ., 570 U.S. 421, 424 (2013); see Espinal

v. Nat’l Grid NE Holdings 2, LLC, 693 F.3d 31, 36 (1st Cir. 2012)

(stating that an employer is liable for coworker harassment where

it “knew or should have known about the harassment yet failed to

take prompt and appropriate remedial action”).              “Evidence that an

employer did not monitor the workplace, failed to respond to
Civil No. 19-1021 (FAB)                                                            64

complaints, failed to provide a system for registering complaints,

or effectively discouraged complaints from being filed would be

relevant.”    Vance, 570 U.S. at 449.         The burden is on the plaintiff

to make this demonstration.            Espinal, 693 F.3d at 36.

                    Montalvo has alleged facts plausibly satisfying

this standard.       Although she reported Del Valle’s harassment to

her supervisor and human resources representatives on February 24,

the same day the harassment occurred, Del Valle came near her work

area and intimidated her on three subsequent occasions.                     (Docket

No. 1 at pp. 6, 10.)

                    Employers are strictly liable for harassment by a

supervisor.       Vance, 570 U.S. at 424; Gerald, 707 F.3d at 19–20.

Where no tangible employment action is taken, an employer may show

as    an   affirmative    defense      that   “(1)   the   employer       exercised

reasonable care to prevent and correct any harassing behavior and

(2) that the plaintiff unreasonably failed to take advantage of

the   preventive     or   corrective     opportunities     that     the    employer

provided.”       Vance, 570 U.S. at 424; see Faragher, 524 U.S. at 807–

08.

                    Montalvo’s    complaint      plausibly    satisfies          this

standard    as    well.    In    her    administrative     charge    and    in    her

complaint, she notes that her supervisor phoned her on the same

day as she reported Del Valle’s harassment, referring to her as
Civil No. 19-1021 (FAB)                                              65

“my little one” and stating that even he would have slapped her

butt.      See Docket No. 19, Ex. 1 at p. 1; Docket No. 1 at p. 5.

She also states that her duties were stripped when she returned

from sick leave and were assumed by her supervisor.       See Docket

No. 1 at p. 9.

                   The Court does not consider whether DNA Auto may

assert the affirmative defense discussed in Vance, 570 U.S. at 424,

and Faragher, 524 U.S. at 807–08.     No party has raised the issue.

      D.     Individual Liability Pursuant to Title VII

             There is no individual employee liability pursuant to

Title VII.     Fantini, 557 F.3d at 28–31.   To the extent Montalvo

asserts Title VII claims against Del Valle, see Docket No. 1 at

p. 11, such claims are DISMISSED sua sponte, with prejudice.

IV.   Conclusion

      For the reasons above, the defendants’ motion to dismiss

Montalvo’s complaint, (Docket No. 19,) is DENIED.     Any Title VII

claims Montalvo asserts against Del Valle, (Docket No. 1 at p. 11,)

are DISMISSED sua sponte, with prejudice.

        IT IS SO ORDERED.

        San Juan, Puerto Rico, November 5, 2019.


                                      s/ Francisco A. Besosa
                                      FRANCISCO A. BESOSA
                                      UNITED STATES DISTRICT JUDGE
